DETAILED ACTION
Claims 23-36 are pending and being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
This application is objected to because the sequences at p. 78, l. 20 and p. 205, l.29 are not associated with a sequence identifier (a SEQ ID NO).   Examiner notes that additional sequences in the specification may also need a SEQ ID NO: as this is not a comprehensive list of the entire specification. All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422. Applicant must amend the specification in response to this office action and must confirm that all sequences in the specification are included in the sequence listing.  Examiner requests that Applicants review the specification to confirm that all sequences, as required, comply with MPEP § 2421-2422.  
The specification at page 79 recites Z moieties selected from the group consisting of SEQ ID NOs: 182-221, 759-779, and 1715-1722.  However, the instant sequence listing is limited to a maximum of 98 sequences. The specification is therefore inconsistent with the sequence listing.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Trademark in the Specification
The use of the trademark TWEEN-20® has been noted in this application at paragraph [0369] of the as-filed specification. They should be capitalized wherever they appear and be accompanied by the generic terminology.
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claims 23, 26, and 29-36 are objected to because of the following informalities:  
Regarding claim 23, acronym “CNP” should have the name written in full the first appearance in the claims. 
Claim 23, ll.1-4 should be amended to recite “A method of treating, controlling, delaying or preventing one or more diseases which can be treated with CNP in a mammalian patient in need thereof ; or a”.
Claim 26 should be amended to recite “conjugated is [[a]] lysine”.  The claim should further be amended to depend from claim 25, instead of claim 23.
Claim 29 should be amended to recite “conjugated [[the]] lysine at position 26”.
.
Claim 30 has spacing issues in which subject matter should be moved up a line in order to complete the claim limitation e.g., at least at p. 4, ll. 17-19, p. 5, ll. 1-5. The last three lines of claim 30 should be deleted because they are redundant with claim 23.
Claim 31 has spacing issues in which subject matter should be moved up a line in order to complete the claim limitation e.g., at least at p. 5, ll. 2-3, 8-11, p. 6, ll. 5-8, and 17-19.
Claim 33 should be amended to recite “molecular weight of 10 kDa to 80 kDa”.
Claim 34 has spacing issues in which subject matter should be moved up a line in order to complete the claim limitation e.g., at least at p. 7, ll. 12-15 and 22  through p. 8, l. 2. 
Claim 34 should be amended to recite “wherein the dashed line indicates attachment to -L2- or to the remainder of -Z when -L1- is a chemical bond”.  Such an amendment would clarify the claim, and distinguish when the -L1- is simply a chemical bond as opposed to a spacer. 
Further regarding claims 30, 31, and 34, the individual variables should be amended to recite commas, not hyphens separating members of the recited Markush grouping.  
For instance, claim 30 X1, X2, and X3 should be amended to recite:
X1 	is C,[[ ;]]or S(O);
-X2-	is -C(R8R8a)-,[[ ;]] or -C(R8R8a)-C(R9R9a)-;
= X3	is =O,[[ ;]] =S,[[ ;]] or =N-CN;
Regarding claim 35, acronyms “LEOPARD” and “SHOX” should have the name written in full the first appearance in the claims. 
Claim 36 should be amended to recite “of claim 35 [[23]], wherein the disease is achondroplasia” because claim 36 narrows the recited disease limitations of claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP § 2137 states that "the written description  requirement for a genus must be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The claims are drawn to a method of treating, controlling, delaying or preventing in a mammalian patient in need of the treatment of one or more diseases which can be treated with CNP, comprising the step of administering to said patient in need thereof a therapeutically effective amount of a C-type natriuretic peptide (CNP) prodrug or a pharmaceutically acceptable salt thereof and at least one excipient, wherein the CNP prodrug or a pharmaceutically acceptable salt thereof comprises a CNP moiety -D comprising a ring moiety; and a carrier moiety -Z that is conjugated through a moiety -L2- to a reversible prodrug linker moiety -L1-, which reversible prodrug linker moiety -L1- is covalently and reversibly conjugated to a side chain of an amino acid residue of said ring moiety of -D or to the backbone of said ring moiety of -D; and wherein -L2- is a chemical bond or a spacer.
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) representative number of examples. 
(a) 	actual reduction to practice/(b) disclosure of drawing or structural chemical formulas:  
As taught by the specification C-type natriuretic peptide (CNP), this peptide regulates the mitogen-activated protein kinase (MAPK) signaling pathway (p. 1).  Binding of CNP to its receptor, natriuretic-peptide receptor B (NPR-B), inhibits FGFR3 downstream signaling and thus triggers endochondral growth and skeletal overgrowth, as observed in both mice and humans overexpressing CNP. Overproduction of CNP in the cartilage or continuous delivery of CNP through intravenous (iv) infusion normalizes the dwarfism of achondroplasic mice, suggesting that administration of CNP at supraphysiological levels is a strategy for treating ACH.  Id.
Naturally occurring CNP-22 (SEQ ID NO:1) has the following sequence: GLSKGCFGLKLDRIGSMSGLGC, wherein the cysteines at position 6 and 22 are connected through a disulfide-bridge, as illustrated in FIG. 1 (p. 5).  The ring moiety- positions 7-21 are found in SEQ ID NO:96 (underlined sequence).  The only other sequence of a ring moiety provided in the specification is a ring moiety having an M[Wingdings font/0xE0]N point mutation.  The methionine (M) position is in bold.  See e.g., SEQ ID NOs: 6, 32, and 33.
Thus, the specification only provides two representative examples CNP moieties comprising a ring moiety.  The only carrier moiety that was reduced practice was polyethylene glycol (PEG).
The specification only shows data and has approximately 9 CNP prodrugs disclosed in tables 1-3, which were tested for half-life variance in NEP degradation assay. The specification does not provide any data as relating to treatment of any diseases.
(c)	sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties.
	The claimed genus of CNP prodrugs does not provide any structural core whatsoever in claim 1. The CNP prodrugs are only claimed by way of function with no structural elements required.
	Therefore, the claimed CNP prodrugs is not simply lacking in structure function correlation for the claimed composition, but lacking in any disclosure of structure whatsoever in the claims to support the claimed function.  
 (d) Representative number of examples  
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  Here the species disclosed are all peptide CNP prodrugs, and PEG is the only carrier moiety that was reduced practice.
Given this lack of description in the specification, the application fails to describe the claimed invention in such a full, clear, and concise and exact terms that a skilled artisan would recognize that applicants' were in possession of the genus of claimed invention. 

Claims 23-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the disease is recited in claims 35 and 36, does not reasonably provide enablement for treatment of for all diseases associated with CNP, much less preventing any diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
Breadth of claims. The claims are drawn to a method of treating, controlling, delaying or preventing in a mammalian patient in need of the treatment of one or more diseases which can be treated with CNP, comprising the step of administering to said patient in need thereof a therapeutically effective amount of a C-type natriuretic peptide (CNP) prodrug or a pharmaceutically acceptable salt thereof and at least one excipient, wherein the CNP prodrug or a pharmaceutically acceptable salt thereof comprises a CNP moiety -D comprising a ring moiety; and a carrier moiety -Z that is conjugated through a moiety -L2- to a reversible prodrug linker moiety -L1-, which reversible prodrug linker moiety -L1- is covalently and reversibly conjugated to a side chain of an amino acid residue of said ring moiety of -D or to the backbone of said ring moiety of -D; and wherein -L2- is a chemical bond or a spacer.
A) Scope of the peptides. The specification includes data from 9 CNP prodrugs disclosed in tables 1-3 (compounds 15e-19e, 12g, 10f, 11i, and 31d).
Please see the separate written description rejection for further discussion relating to peptides and carrier moiety is that fall within the instant claim scope.
(b) Scope of the diseases covered.  The specification does not expressly define diseases that can be treated with CNP.  The specification generally refers to diseases at pages 150-156.  Pages 150-151 refer to cartilage and skeletal diseases. Page 151 further refers to ophthalmic disorders, cancer, and treatment of vascular smooth muscle disorders. Page 152 of the specification refers to “achondroplasia phenotypes” which include growth retardation, orthodontic defects, spinal stenosis, hearing loss due to chronic otitis, cardiovascular disease, neurological disease, and obesity.
Claims 35 and 36 recite specific diseases associated with cartilage and skeletal disorders.
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
	It is further noted that in order to prevent a disease the skilled artisan must be able to predict subjects (patient population) that are at risk for developing a disease that can be treated with CNP and therefore administer the claimed CNP prodrug prior to onset of development of a disease that can be treated with CNP.
(3) Direction or Guidance:  That provided is very limited.  The specification does not provide specific guidance as to dosage amounts, dosage regimens, or routes of administration of the claimed CNP prodrugs.  The examples teach synthesis of CNP prodrugs in which polyethylene glycol (PEG) is the carrier moiety Z.  In vitro assays assessed the stability of CNP prodrugs by neutral endopeptidase (NEP) and affinity assays.  See, e.g., Tables 1-3.  In vivo assays included pharmacokinetic studies (mice and monkeys) and assessment of routes of administration. Example 23 indicates findings of a gross study in whichCNP-38 was administered by subcutaneous injection versus continuous infusion in transgenic FVB mice.  Examples 24 and 25 indicate assessment of CNP-38 prodrug Compound 12g, 10 F, and 11i as intravenous versus subcutaneous administration in monkeys.  Example 35 indicates cardiovascular effects following subcutaneous administration in a mouse model.  Examples 36 and 37 relate to pharmacokinetic studies of CNP-38 or the CNP prodrug compound 11i in monkeys.  Results indicate that the compounds were tolerated in the animals.
The specification only shows data from approximately 9 CNP prodrugs disclosed in tables 1-3.
There is no actual treatment, much less prevention, of any disease.   Thus, there is no specific direction or guidance regarding a regimen or dosage effective to specifically treat or prevent all of the diseases that fall within the instant claim scope.
 (4) State of the Prior Art:  the following references are not indicative of the breath of diseases that fall within the instant claim scope.
Pejchalova et al. (Mol. Genet. Metab. 92:210-215 (2007) teach that C-natriuretic peptide (CNP) has emerged as an important regulator of cartilage homeostasis and endochondral bone growth (abstract).  The natriuretic peptides (NP) comprise a family of three peptides: atrial NP, brain NP and C-natriuretic peptide (CNP) (p. 210).  CNP is synthesized as 126-aminoacid precursor that yields, through limited proteolysis, the biologically active CNP-53 and CNP-22 isoforms. CNP-53 and -22 differ in their distribution, with CNP-53 predominating in tissues in contrast to CNP-22 that is mainly found in plasma and cerebrospinal fluid.  Id.  Three NP receptors (NPR) have been identified in mammals: NPRA, NPRB and NPRC. Both NPRA and NPRB are transmembrane guanylyl cyclases that consist of an extracellular ligand-binding domain, transmembrane domain, and intracellular protein kinase homology and guanylyl cyclase domains. Although similar to NPRA and NPRB in its extracellular composition, NPRC lacks the guanylyl cyclase domain and is involved in NP clearance NPRA, and atrial and brain NP, in turn, bind with higher affinity to NPRA. CNP is the cognate ligand for NPRB.  This correlates with tissue distribution of both CNP and NPRB that represent the predominant NP ligand and receptor in cartilage (pp. 210-211).
	Klag et al. (Human Molecular Genetics 25:R2-R8 (2016)) teach that human chondrodysplasias affect skeletal development in many ways. Primarily, they reflect disturbances involving endochondral ossification at the growth plate. The mutations responsible for various chondrodysplasias affect genes expressed in the cartilaginous growth plates that are responsible for creating and/or degrading the cartilage templates necessary for bone growth. In most cases, these mutations adversely affect both the rate and quality of skeletal growth (p. R2).  Achondrodysplasia is by far the most common form of dwarfism in humans, occurring in 1 out of every 10 000–30 000 live births. It results from gain-of-function mutations of the transmembrane receptor fibroblast growth factor receptor 3 (FGFR3), which is an important negative regulator of growth plate activity and linear bone growth (p. R3).  The strongest candidate therapy employs an analog of C-type natriuretic peptide (CNP), which antagonizes the mitogen-activated-protein (MAP) kinase pathway downstream of the FGFR3 receptor and may also act independently in the growth plate. Only the CNP analog has reached clinical trials. Preliminary results of Phase 2 studies show a substantial increase in growth rate of ACH children after six months of therapy with no serious adverse effects (abstract).
The skilled artisan recognizes that genetic diseases cannot be prevented by after-the-fact administration of a compound designed to treat the disease, unless the compound is one that alters the genetic basis of the disease.  After-the-fact administration of a therapeutic such the claimed CNP prodrugs does not change the underlying genetic defect in the subject having a disease that can be treated with CNP.
Examiner further notes that an indication of tolerability in an animal (mice and monkey assays) is not the same thing as a method of treatment/prevention and cannot be conflated as being such.
(6) Skill of those in the art:   
The relative skill of those in the art is high.  MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
(7) The quantity of experimentation needed: Owing especially to factors 1-6 the quantity is expected to be high. Principles guiding the development of therapeutics to treat diseases of bone (or of any other organ) include: (i) Selectivity. That is, the action of the drug must be specifically targeted to bone and to the molecule or rate-limiting process that is the cause of the disease. (ii) Therapeutic index. The developed therapy must optimize the benefit-to-risk ratio of the drug. (iii) Convenience.  
	Examiner reiterates that the data is limited to a few examples of CNP prodrugs and represent tolerability of the drugs in mice and monkeys. The specification does not provide any guidance (effective amount to qualify as an effective therapeutic amount for dosage/route of administration/treatment regimen of a specific disease) for the myriad of potential diseases that fall within the scope of “one or more diseases that can be treated with a CNP prodrug”.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 30, the claimed variable “sp3”-hybridized carbon atom” is not defined within the claim.  Accordingly, the metes and bounds of the claim are deemed to be indefinite.  
Regarding claim 33, the phrase “molecular weight ranging from and including“ renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 14 should be amended to recite “molecular weight of 10 kDa to 80 kDa”.
Claim clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 23 requires linkage of the CNP moiety D to a carrier moiety via a reversible prodrug linker moiety - L1-.  However, dependent claim 30 recite that L1 can be substituted with -L2-Z and wherein - L1- is optionally further substituted” (p. 5, ll. 11-16).  Dependent claim 30 therefore encompasses prodrugs not encompassed within the scope of the independent claim and it is therefore broader in scope than claim 23.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-30, 35 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/848180 (hereinafter “the ‘180 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘180 application claims are drawn to CNP prodrugs having the structure of
    PNG
    media_image1.png
    114
    181
    media_image1.png
    Greyscale
wherein the variables have the same structures as are recited in the instant claims. Examiner expressly notes that wherein x or y = 1 is the same structure as recited in the instant claims.  Claims 1 and 2 of the ‘180 application broadly recite a CNP moiety and is not limited to any particular peptide sequence.  The ‘180 application claims the CNP is conjugated in its ring moiety, via the same sidechains or backbone as are recited in the claims of the instant application. The claims recite the same variables of CNP ring moiety (-D), and the carrier moiety (-Z), conjugated through moiety L2 (that is a chemical bond or spacer) to a reversible prodrug linker moiety L1, that is covalently and reversibly conjugated to (-D). Dependent claims of the ‘180 application recite a specific CNP moiety, i.e. SEQ ID NO:24, which is recited in instant 20.  SEQ ID NO:24 encompasses instant SEQ ID NO:96. Claim 11 of the ‘180 application recites the same -L1- formula as instant claim 30.
The instant claims are drawn to a method of treating, controlling, delaying or preventing in a mammal patient in need thereof, treatment of one or more diseases which can be treated with CNP.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the compositions of the ‘180 application could be used for treating one or more diseases which can be treated with CNP because the ‘180 application claims recite CNP prodrugs that are encompassed within the instant claims.  Accordingly, the instant claims are deemed to be obvious in view of the claims of the ‘180 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23, 24, 28, and 32-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and  18-20 of copending Application No. 17/526481 (hereinafter “the ‘481 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘481 application claims are drawn to CNP prodrugs comprising a CNP moiety -D; and a carrier moiety -Z that is conjugated through a moiety -L2- to a reversible prodrug linker moiety -L1-, which reversible prodrug linker moiety -L1- is covalently and reversibly conjugated to -D; wherein -L2- is a chemical bond or a spacer; and -Z is a polymer having a molecular weight of at least 10 kDa.  The ‘180 application claims the CNP is conjugated in its ring moiety, via the same sidechains or backbone as are recited in the claims of the instant application. The claims recite the same variables of CNP ring moiety (-D), and the carrier moiety (-Z), conjugated through moiety L2 (that is a chemical bond or spacer) to a reversible prodrug linker moiety L1, that is covalently and reversibly conjugated to (-D). Claims 2-6 and 8 of the ‘481 application recite the same -z- limitations and formula as instant claims 32-34.  Dependent claims of the ‘180 application recite a specific CNP moiety, i.e. SEQ ID NO:24.  SEQ ID NO:24 encompasses instant SEQ ID NO:96. Claims 18-20 of the ‘481 recite a method of treating, controlling, delaying or preventing in a mammalian patient in need thereof treatment of one or more diseases which can be treated with CNP, including achondroplasia.
The instant claims are drawn to a method of treating, controlling, delaying or preventing in a mammal patient in need thereof, treatment of one or more diseases which can be treated with CNP.
Accordingly, the claims of the ‘481 application are deemed to anticipate claims 23, 24, 28, and 32-36.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23-29, and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,835,578 (hereinafter “the ‘578 patent). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The claims of the ‘578 patent anticipate the instant claims.
The ‘578 patent claims CNP prodrugs having the same structures as recited in the claims of the instant application.  The ‘057 application claims the same specific CNP moiety, i.e. SEQ ID NO: 24, conjugated in its ring moiety, via the same sidechains as are recited in the claims of the instant application. The dependent claims recite the same variables of CNP ring moiety (-D), and the carrier moiety (-Z), conjugated through moiety L2 (that is a chemical bond or spacer) to a reversible prodrug linker moiety L1, that is covalently and reversibly conjugated to (-D).  Dependent claims of the ‘578 patent recite a specific CNP moiety, i.e. SEQ ID NO:24.  SEQ ID NO:24 encompasses instant SEQ ID NO:96.  Claims 4-6 and 8 of the ‘578 patent recite the same -z- limitations and formula as instant claims 32-34.  Claims 11-13 and 18 of the ‘578 recite a method of treating, controlling, delaying or preventing in a mammalian patient in need thereof treatment of one or more diseases which can be treated with CNP, including achondroplasia.
Accordingly, claims 1-20 of the ‘578 patent are deemed in anticipate instant claims 23-26, 28, 29, and 32-36.

Claims 23, 27, 28, 32, 33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,224,661 (hereinafter “the ‘661 patent). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The ‘661 patent claims controlled release CNP prodrugs comprising a CNP moiety (-D) comprising a ring moiety, wherein the ring moiety has the amino acid sequence of SEQ ID NO:96, provided the methionine at position 11 of SEQ ID NO:96 can be substituted with asparagine, the ring moiety being between two cysteine residues forming a disulfide bridge, and being conjugated to a polymer via a linker cleavable under physiological conditions in the absence of enzymes with a half-life of up to six months, wherein the polymer is water-soluble and a branched polymer of at least 10 kDa, and conjugated via the linker to the ring moiety, or the polymer is water-insoluble, wherein the controlled-release CNP agonist releases -D in its free form (D-H) and wherein the controlled-release CNP agonist has an at least 5-fold longer degradation half-life in an in vitro neural endopeptidase (NEP) degradation assay than the corresponding released D-H.  The claims recite the same variables of CNP ring moiety (-D), and the carrier moiety (-Z), conjugated through moiety L2 (that is a chemical bond or spacer) to a reversible prodrug linker moiety L1, that is covalently and reversibly conjugated to (-D).  Dependent claims of the ‘661 patent recite CNP-38, which encompasses instant SEQ ID NOs:96 and 24.  Claims 4-6 and 8 of the ‘661 patent recite the same -z- limitations and formula as instant claims 32- 33.  
The instant claims are drawn to a method of treating, controlling, delaying or preventing in a mammal patient in need thereof, treatment of one or more diseases which can be treated with CNP.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the compositions of the ‘661 patent could be used for treating a disease which can be treated with CNP because the patented composition is comprised of a CNP prodrug.  Furthermore, the issued ‘661 patent disclosed, but did not claim a method of treating diseases which can be treated with CNP, including achondroplasia comprised of administering the patented composition (col. 123, l. 64 - col. 127, l. 52).  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.   
Accordingly, instant claims 23, 27, 28, 32, 33, 35, and 36 are rendered obvious in view of claims 1-13 of the ‘661 patent.

Closest prior art
The closest art to the instant claims is Wendt et al. (U.S. 2012/0316114).
Wendt et al. teach variants of C-type natriuretic peptide (CNP), pharmaceutical compositions comprising CNP variants, and methods of making CNP variants (abstract). In certain embodiments, fusion protein comprises a cleavable peptide linker (L1) between a CNP variant and a carrier protein or tag (e.g., peptide tag; Z carrier moiety) wherein L1 is a chemical bond (e.g., paras.[0459]-[0468]).  The CNP variants can also be conjugated to a water soluble polymer such as Peg or PEO at an internal site [CNP ring moiety], e.g. paras. [0036], [00354]-[0053]).  
However, Wendt et al. expressly states for better functionality the CNP variants are not PEGylated at a site (e.g., Lys10) within the cyclic domain (corresponding to Cys6 to Cys22 of CNP22-- aa positions 6-22 form the cyclic/ring structure of the CNP peptide). To prevent PEGylation at an internal site, Lys4 and/or Lys10 can be substituted with a natural or unnatural amino acid or peptidomimetic that does not contain a reactive primary amino group on a side chain, such as, e.g., Gly, Ser, Arg, Asn, Gln, Asp, Glu or citrulline (Cit) (para. [0036]).
In contrast, the instant claims specifically recite conjugation of the carrier moiety to the CNP ring moiety (e.g., within amino acids positions 6-22 of the CNP peptide).  

Conclusion
Claims 23-36 are pending and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654